Citation Nr: 0215544	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2000, for the grant of service connection for systemic lupus 
erythematosus.

(The issue of entitlement to an initial rating in excess of 
10 percent for systemic lupus erythematosus will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2000 by 
the St. Petersburg, Florida, Regional Offices (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned an initial rating of 10 percent for 
systemic lupus erythematosus, effective from January 31, 
2000. 

The veteran requested and was scheduled to appear at a Travel 
Board hearing at the RO in June 2002 but she failed to 
appear.  As the appellant has neither submitted good cause 
for failure to appear or requested to reschedule the hearing, 
the request for a hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2002).

Except for the issue of entitlement to an effective date 
earlier than January 31, 2000, for the grant of service 
connection for systemic lupus erythematosus, the remaining 
issue is the subject of additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  After 
completion of the development, the Board will give notice of 
the development as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002).  Following notice of development and review 
of any response to that notice, the Board will prepare a 
separate decision addressing the issue of entitlement to an 
initial rating in excess of 10 percent for systemic lupus 
erythematosus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appellant's appeal of the issue of 
entitlement to an effective date earlier than January 31, 
2000, for the grant of service connection for systemic lupus 
erythematosus has been obtained.

2.  In September 1998, the Atlanta, Georgia Regional Office 
denied the veteran's claim for entitlement to service 
connection for systemic lupus based upon the evidence of 
record.

3.  By letter dated September 16, 1998, the veteran was 
notified of that decision and her appellate rights; but she 
did not appeal.

4.  The St. Petersburg, Florida RO received the veteran's 
application to reopen her claim for service connection for 
lupus on January 31, 2000.

5.  A July 2000 VA examiner's opinion found that it was at 
least as likely as not that the veteran's in-service joint 
ailments were caused by lupus.

6.  A September 2000 rating decision granted entitlement to 
service connection for systemic lupus erythematosus and 
assigned a 10 percent evaluation, effective January 31, 2000, 
the date of receipt of the reopened claim for service 
connection.


CONCLUSION OF LAW

An effective date earlier than January 31, 2000, for the 
grant of service connection for systemic lupus erythematosus, 
is not warranted.  38 U.S.C.A. §§ 5107, 5110, (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 14. Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) became 
effective.  This liberalizing legislation is applicable to 
her claims.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

As discussed below, there is, by law, no additional relevant 
evidence to be obtained with claims for earlier effective 
dates involving a grant of service connection when an 
effective date of receipt of the reopened claim has been 
assigned.  38 C.F.R. 
§ 3.400 (2001).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the reopened claim 
was ultimately received.

In this case, the veteran is not prejudiced by the Board's 
consideration of this claim as VA has already met all notice 
and duty to assist obligations to the claimant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing effective 
dates.  The appellant has, by information letters, rating 
actions, the January 2001 statement of the case and the June 
2001 supplemental statement of the case, been advised of the 
evidence considered in connection with this appeal, and the 
evidence potentially probative of the claim throughout the 
procedural course of the claims process.  See 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)(1), (e)).  Moreover, the veteran has 
provided argument in support of this appeal.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2001).

The appellant contends that service connection for systemic 
lupus erythematosus should be effective from the date of 
filing of her original claim for service connection for 
systemic lupus erythematosus, or July 16, 1998, since her 
symptoms possibly began in 1983 while she was on active duty.  
Service medical records show that the veteran's back, foot 
and knee pain originally was treated as one would have 
treated arthritis and was diagnosed as muscle strain.  

On July 16, 1998, the Atlanta Regional Office received the 
veteran's original application for service connection for 
systemic lupus erythematosus.

A September 1998 rating decision denied entitlement to 
service connection for systemic lupus erythematosus because 
service medical records did not show complaints or diagnosis 
of, or treatment for, lupus or the signs and/or symptoms of 
lupus and there was no medical opinion linking the veteran's 
currently diagnosed lupus to service.  By letter dated 
September 16, 1998, the RO notified the veteran of this 
decision and her appellate rights at her address of record.  
The veteran did not appeal.

On January 31, 2000, the St. Petersburg RO received the 
veteran's application to reopen her claim for service 
connection for lupus.  

A July 2000 VA examiner stated that the veteran's back, foot 
and knee pain originally were treated as one would have 
treated arthritis and was diagnosed as muscle strain while in 
service.  The examiner indicated that she had multiple joint 
involvement at that time and he believed that this was 
possibly the onset of the veteran's lupus.  The examiner 
opined that it was at least as likely as not that the 
veteran's joint ailments were caused by lupus.

In a September 2000 decision, the RO granted service 
connection for systemic lupus erythematosus and assigned a 10 
percent evaluation, effective January 31, 2000, the date of 
receipt of the reopened claim for service connection for 
lupus.  That decision was based on a VA examiner's opinion 
linking the veteran's lupus to her in-service joint ailments 
made on July 22, 2000, the date of entitlement.

Based upon the evidence of record, the Board finds no basis 
for an earlier effective. Where, as here, a claim for direct 
service connection is received more than one year after 
service discharge, the effective date for a grant of service 
connection is the date of receipt of the reopened claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i), (r).

As the veteran did not appeal the denial of her original 
claim within one year of notification, that decision became 
final.  38 C.F.R. § 20.1103 (2002).  The Board finds that the 
veteran did not submit any communication that can be 
construed as an informal claim for service connection for 
lupus between September 16, 1998, the date of notification of 
the previous denial, and January 31, 2000, the date of 
receipt of the reopened claim.  Thus, the effective date of 
the veteran's award of service connection for lupus cannot be 
earlier than the date of receipt of the reopened claim.  The 
Board finds that, under the applicable law and regulations, 
service connection for systemic lupus erythematosus is not 
warranted prior to January 31, 2000, date of receipt of the 
reopened claim.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is cognizant of the appellant's argument that an 
earlier effective date is warranted because it is believed 
that the veteran's joint ailment symptoms, dating back to 
service, have always represented lupus.  However, since there 
was no competent medical opinion linking those symptoms to 
service before the July 2000 VA examination, an earlier 
effective date is not warranted.  Thus, the Board is 
constrained from assigning an earlier effective date absent 
regulatory provisions authorizing such.  No such provision 
exists which, upon application to the facts of this case, 
would result in assignment of an earlier effective date.  As 
a result, the claim for an effective date earlier than 
January 31, 2000 must be denied.


ORDER

Entitlement to an effective date earlier than January 31, 
2000, for the grant of service connection for systemic lupus 
erythematosus, is denied.




		
	A. BRYANT	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

